Jenkins, P. J.
Under a former adjudication of the law of this case (Atlantic Coast Line R. Co. v. Ousley Co., 37 Ga. App. 215, 139 S. E. 586), the petition set forth a cause of action, and the plaintiff was entitled to recover on proof of the allegations made. Since the agreed statement of facts and the evidence submitted proved the plaintiff’s case substantially as laid, the judgment in its favor was authorized.

Judgment affirmed.


Stephens and Bell, JJ., concur.

Copeland & Dukes, Bennel & Branch, for plaintiff in error.
Little & Dickerson, contra.